     Case 5:20-cv-01551-MHH-SGC Document 11 Filed 05/28/21 Page 1 of 3                      FILED
                                                                                   2021 May-28 AM 08:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION
ROBERT WAYNE KELLEY,                       )
                                           )
       Petitioner,                         )
                                           )
v.                                         ) Case No. 5:20-cv-01551-MHH-SGC
                                           )
WARDEN DEBORAH TONEY,                      )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION
      On March 1, 2021, the magistrate judge recommended that the Court dismiss

Robert Wayne Kelley’s petition for writ of habeas corpus without prejudice as

successive pursuant to 28 U.S.C. § 2244(b)(3)(A). (Doc. 8). The magistrate judge

also recommended denial of a certificate of appealability. Mr. Kelley filed timely

objections to the report. (Doc. 9).

      A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3)

(“The district judge must consider de novo any objection to the magistrate judge’s

recommendation.”). A district court’s obligation to “‘make a de novo determination

of those portions of the report or specified proposed findings or recommendations to
     Case 5:20-cv-01551-MHH-SGC Document 11 Filed 05/28/21 Page 2 of 3




which objection is made,’” 447 U.S. at 673 (quoting 28 U.S.C. § 636(b)(1)), requires

a district judge to “‘give fresh consideration to those issues to which specific

objection has been made by a party,’” 447 U.S. at 675 (quoting House Report No.

94-1609, p. 3 (1976)). United States v. Raddatz, 447 U.S. 667 (1980) (emphasis in

Raddatz).

      Mr. Kelley maintains that he is entitled to relief on the merits of his petition.

(Doc. 9). He contends that a second habeas petition, filed after the first petition “was

adjudicated on its merits and dismissed as time barred[,] or dismissed for failure to

exhaust state remedies[,] is not a successive petition[.]” (Doc. 9, p. 3). True, a

habeas petition filed “after an initial habeas petition was unadjudicated on its merits

and dismissed for failure to exhaust state remedies is not a second or successive

petition,” Slack v. McDaniel, 529 U.S. 473, 485–86 (2000), but a district court’s

denial of a petition as time-barred constitutes a dismissal with prejudice on the merits

for purposes of the bar against second or successive § 2254 petitions, Patterson v.

Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1325–26 (11th Cir. 2017). The Court has

reviewed the record in Mr. Kelley’s previous federal habeas proceeding, Kelley v.

Estes, No. 19-0194-KOB-HNJ (N.D. Ala. 2019), and confirmed that the Court

denied Mr. Kelley’s habeas petition in that case “as time-barred and/or
     Case 5:20-cv-01551-MHH-SGC Document 11 Filed 05/28/21 Page 3 of 3




unexhausted.” (Case 19-194, Doc. 8, p. 3). 1 Because Mr. Kelley’s prior petition

was time-barred, his current petition is successive. See Gipson v. Sec’y, Dep’t of

Corr., 784 Fed. Appx. 683, 684 (11th Cir. 2019) (affirming dismissal of § 2254

petition as successive where previous petition was denied as time-barred).

Consequently, if Mr. Kelley wishes to pursue federal habeas relief again, he must

ask the Eleventh Circuit Court of Appeals for permission to file a successive habeas

petition.

      Having reviewed the materials in the Court’s electronic docket, including the

report and recommendation and Mr. Kelley’s objections, the Court adopts the

magistrate judge’s report and accepts her recommendations. By separate order, the

Court will dismiss Mr. Kelley’s petition for writ of habeas corpus without prejudice

for lack of jurisdiction because he has not received authorization from the Eleventh

Circuit to file a successive habeas petition. See 28 U.S.C. § 2244(b)(3)(A). The

Court will not issue a certificate of appealability.

      DONE and ORDERED this May 27, 2021.


                                      _________________________________
                                      MADELINE HUGHES HAIKALA
                                      UNITED STATES DISTRICT JUDGE




1
  The Eleventh Circuit Court of Appeals denied Mr. Kelley’s request for a certificate of
appealability in Case 19-194. (Case 19-194, Doc. 16).
